A. deSevaux, M. Miller and S. Savitch, who had been directors of the Second Russian Insurance Company before its seizure by the Soviet government, petitioned the court, in the name of the Second Russian Insurance Company, through Bonynge  Barker, attorneys, asking relief as to surplus funds of the Second Russian Insurance Company held by the Superintendent of Insurance of the State of New York. The petition prays for an adjustment of the claims of foreign creditors and payment of the surplus to the petitioner, the Second Russian Insurance Company, or such other relief as to the court seems just and equitable. These Russian insurance companies have heretofore appeared in court, through persons similarly situated as these directors, for the purpose of preserving the property, in this State, of the companies. (James Co. v. Rossia Insurance Co., 247 N.Y. 262.)
The Attorney-General, in a separate proceeding, has required the attorneys to show their authority to appear for the Second Russian Insurance Company, and the Appellate Division has determined that they and the three directors have no authority to make such petition. The petition and all the papers served in connection therewith have been stricken from the record and the proceeding thus finally terminated.
In view of what has heretofore been decided, the three named directors at least had sufficient standing or apparent authority, under all the circumstances, to petition the court for some equitable relief regarding these funds. We by no means intimate that they personally could receive them on behalf of the Second Russian Insurance Company. (Russian Reinsurance Co. v.Stoddard, 240 N.Y. 149.) However, the Second Russian Insurance Company, its creditors or stockholders, are entitled to these moneys and they cannot be held in perpetuity by the Superintendent of Insurance. Some plan or scheme may be devised for their proper disposition. *Page 452 
We see no legal objection to these directors applying to the court for the payment of the foreign creditors, if any, and suggesting any other means for the proper disposition of the funds. The merits of such application are in no way before us on this appeal.
The order of the Appellate Division should, therefore, be reversed and that of the Special Term affirmed, with costs in this court and in Appellate Division.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Ordered accordingly.